Citation Nr: 0719342	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for cervical disc 
disease, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a bilateral 
hearing loss disability, currently rated as 0 percent 
disabling.  

3.  Entitlement to service connection for left shoulder 
radiculitis.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

The issues in regard to the evaluation of cervical disc 
disease and a bilateral hearing loss disability, and whether 
new and material evidence has been presented to reopen a 
claim of entitlement to service connection for hypertension 
are being remanded and are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Intervertebral disc syndrome is attributable to service.  

2.  Left shoulder radiculitis is attributable to service.  


CONCLUSIONS OF LAW

1.  Intervertebral disc syndrome of the lumbar spine was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  

2.  Left shoulder radiculitis was incurred in service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  Further discussion of these duties to notify 
and assist is not necessary with regard to the low back 
disorder or left shoulder radiculitis claims because the 
Board's decision is fully favorable on these issues.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, a grant of service connection for 
intervertebral disc syndrome and left shoulder radiculitis is 
supportable.  Service medical records reflect complaints of 
low back pain in March 1995, with an onset during "Bend & 
Reach" earlier in the day.  The assessment was lumbar 
strain.  In April 1998, the assessment was chronic neck 
strain with radiculopathy in the left upper extremity.  In 
addition, post service records, to include a November 2003 
private record of treatment, note complaints of back pain 
since service.  The Board notes that the veteran is competent 
to report his symptoms.  The November 2003 examiner entered a 
diagnosis of intervertebral disc syndrome and left shoulder 
radiculitis, and stated that based on a review of the claims 
file, intervertebral disc syndrome and left shoulder 
radiculitis were related to service.  

In sum, there is evidence of in-service disease or injury 
related by competent evidence to service.  The evidence is in 
favor of the claim for service connection for intervertebral 
disc syndrome and left shoulder radiculitis.  Consequently, 
the benefits sought on appeal are granted.  


ORDER

Service connection for intervertebral disc syndrome is 
granted.  

Service connection for left shoulder radiculitis is granted.  


REMAND

In correspondence received in August 2004, the veteran 
requested copies of VA examination reports associated with 
the appeal.  The record does not reflect that the veteran has 
been provided with copies of the VA examination reports 
prepared in association with his claims on appeal.  


In addition, in a June 2005 rating decision, the AOJ denied 
reopening the claim of entitlement to service connection for 
hypertension.  In correspondence received in April 2006, the 
veteran expressed disagreement with the decision in regard to 
hypertension.  A statement of the case has not been issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (holding the 
Board should remand the issue to the RO for the issuance of a 
statement of the case when a notice of disagreement had been 
timely filed).  38 U.S.C.A. § 7105.  Thereafter, the veteran 
must submit a timely substantive appeal in order for this the 
issues to be perfected for appeal to the Board.  38 U.S.C.A. 
§ 7105.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the veteran 
with copies of all VA examinations 
conducted in association with his claims 
and afford him an appropriate time in 
which to respond to the reports.  

2.  The AOJ should issue a statement of 
the case on the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to service 
connection for hypertension.  

3.  Thereafter, the remaining issues 
properly on appeal should be 
readjudicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


